DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A and Species I in the reply filed on 4/7/2022 is acknowledged.
Claims 3 and 7-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Claim 3 requires the RF element to be within the shaped space formed by the conductive structures which is not found in the elected Species A. Election was made without traverse in the reply filed on 4/7/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the shaped space having a first end and an opposed second end”.  It is more grammatically correct to state “the shaped space having a first end and an opposing second end “. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a first conductive member disposed proximate an edge of a dielectric medium having a thickness; a second conductive member disposed proximate the edge of the dielectric medium and in transverse opposition across the thickness of the dielectric medium to the first conductive member”. The underlined portions of the claim render the claim indefinite. The term "proximate" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Proximate” is defined as " very near or close” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe the minimum distance the first and second conductive members must be to the edge of the dielectric medium in order to be considered “proximate” to said edge. It is unclear if the term "proximate” is meant to be merely relational. That is, must the first and second conductive members be closer to the edge than other elements of the device? If so, what are the other elements?  Does Applicant believe that "proximate" is within some defined distance? If so, what is this distance? If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the meaning of "proximate". Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “wherein the shaped space comprises a shaped space bilaterally symmetric about a longitudinal axis extending from the first end of the space to the second end of the space; and wherein the at least one conductive structure forms a shaped space in the dielectric medium having a relatively narrow first end and a relatively wide second end.” The underlined portions render the claim indefinite. Claim 1 recites a shaped space that is formed by the at least one conductive structure then claim 2 which depends from claim 1 further requires that said shared space comprise a shared space. It is unclear if this second recitation of “a shared space” in claim 2 is in addition to the shared space first introduced in claim 1. Furthermore, the same clause then refers to “the first end” and “the second end” which were first introduced in claim 1 and are terms attributed to “a shared space” of claim 1. Additionally, claim 2 requires that the at least one conductive structure forms “a shared space”. Claim 1 recites a shaped space that is formed by the at least one conductive structure then claim 2 which depends from claim 1 further requires that the at least one conductive structure form :a shared space”. It is unclear if claim 2 requires one, two or three shared spaces and what is required of one, each or all of these shared spaces. Therefore, claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0048471 A1 (Hasch).

Re claim 1, Hasch teaches a semiconductor package side-radiating waveguide launcher system (waveguides 18), comprising: 
a first conductive member (upper wall 20 of conductive pattern) disposed proximate an edge of a dielectric medium (housing molding compound layer 34 [0048]) having a thickness; 
a second conductive member (lower wall 22 of conductive pattern) disposed proximate the edge of the dielectric medium and in transverse opposition across the thickness of the dielectric medium to the first conductive member; 
at least one conductive structure (through hole contactings 26) conductively coupling the first conductive member with the second conductive member, the at least one conductive structure forming a shaped space in the dielectric medium, the shaped space having a first end and an opposed second end (see annotated Fig. 1 below); and 
at least one radio frequency (RF) excitation element (exciter rod 42 is adapted for microwave signals which are in the radio frequency range) disposed at a location within the dielectric medium electrically isolated from the first conductive member, the second conductive member, and the conductive structure (Figs. 1 and 2) (claim 1);
wherein the RF excitation element is disposed within the dielectric medium at a location external to the shaped space formed by the conductive structure (Fig. 2) (claim 4);
wherein the conductive structure comprises a plurality of conductive members, each of the conductive members including a thru-layer via (Fig. 2) (claim 5).

    PNG
    media_image1.png
    476
    785
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0048471 A1 (Hasch) as applied to claim 1 above, and further in view of US 2014/0320231 A1 (Seler).

Re claim 2, Hasch teaches the semiconductor package side-radiating waveguide launcher system of claim 1 and Hasch further teaches wherein the shaped space comprises a shaped space bilaterally symmetric about a longitudinal axis (A-A’) extending from the first end of the space to the second end of the space; and wherein the at least one conductive structure forms a shaped space in the dielectric medium (see annotated Fig. 2). However, Hasch does not explicitly teach wherein the shared space has a relatively narrow first end and a relatively wide second end.

Seler teaches an embedded waveguide wherein the waveguide has a narrow end and a wider end (Fig. 6).

    PNG
    media_image2.png
    515
    548
    media_image2.png
    Greyscale

Seler teaches that the shape of the waveguide structure may vary depending on the required electrical performance [0040].  Applicant has not disclosed that the claimed shape is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for specific shape limitations to be prima facie unobvious.  The claimed shape is considered to be a "preferred" or "optimum" shape out of a plurality of well known shapes that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. Applicant has not provided any evidence that the shape of the capacitor is critical to the operation of the device. Furthermore, the prior art teaches that the shape of the element is known. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 (IV)(B).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0048471 A1 (Hasch) as applied to claim 1 above, and further in view of US 2010/0141350 A1 (Sasaki).

Re claim 6, Hasch teaches the semiconductor package side-radiating waveguide launcher system of claim, however, Hasch does not explicitly teach wherein the dielectric medium comprises a plurality of dielectric layers. Hasch does teach that the waveguide is embedded in dielectric material for an MMIC ([0048]). 

Sasaki teaches a MMIC with an embedded waveguide embedded in dielectric material wherein the dielectric material is made my forming metallizations through multilayered dielectrics [0080].

Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812